Name: Commission Regulation (EEC) No 701/89 of 17 March 1989 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3 . 89 Official Journal of the European Communities No L 76/31 COMMISSION REGULATION (EEC) No 701/89 of 17 March 1989 altering the export refunds on milk and milk products refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 109/88 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 547/89 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 547/89 to the information known to the Commission that the export HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 547/89 amended are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein. Article 2 This Regulation shall enter into force on 18 March 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 110, 29 . 4. 1988, p. 27. (3) OJ No L 60, 3 . 3 . 1989, p. 13 . No L 76/32 Official Journal of the European Communities 18 . 3 . 89 ANNEX to the Commission Regulation of 17 March 1989 altering the export refunds on milk and milk products fin ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0401 10 10 000 5,00 0401 10 90 000 5,00 0401 20 11 100 5,00 0401 20 11 500 8,17 0401 20 19 100 5,00 0401 20 19 500 8,17 0401 20 91 100 11,14 0401 20 91 500 13,12 0401 20 99 100 11,14 0401 20 99 500 13,12 0401 30 11 100 17,08 0401 30 11 400 26,78 0401 30 11 700 40,64 0401 30 19 100 17,08 0401 30 19 400 26,78 0401 30 19 700 40,64 0401 30 31 100 48,56 0401 30 31 400 l 76,29 0401 30 31 700 84,21 0401 30 39 100 48,56 0401 30 39 400 76,29 0401 30 39 700 84,21 0401 30 91 100 96,09 0401 30 91 400 141,63 0401 30 91 700 165,39 0401 30 99 100 96,09 0401 30 99 400 141,63 0401 30 99 700 165,39 0402 10 11 000 55,00 0402 10 19 000 55,00 0402 10 91 000 0,5500 0402 10 99 000 II 0,5500 0402 21 1 1 200 55,00 0402 21 1 1 300 Il 85,94 0402 21 11 500 91,77 0402 21 11 900 100,00 0402 21 17 000 \ 55,00 0402 21 19 300 85,94 0402 21 19 500 \ 91,77 0402 21 19 900 100,00 0402 21 91 100 100,88 0402 21 91 200 101,72 0402 21 91 300 103,26 0402 21 91 400 112,27 0402 21 91 500 115,34 0402 21 91 600 127,00 0402 21 91 700 134,08 0402 21 91 900 141,89 0402 21 99 100 100,88 18 . 3 . 89 Official Journal of the European Communities No L 76/33 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0402 21 99 200 101,72 0402 21 99 300 103,26 0402 21 99 400 112,27 0402 21 99 500 115,34 0402 21 99 600 127,00 0402 21 99 700 134,08 0402 21 99 900 141,89 0402 29 15 200 0,5500 0402 29 15 300 0,8594 0402 29 15 500 0,9177 0402 29 15 900 \ 1,0000 0402 29 19200 0,5500 0402 29 19300 0,8594 0402 29 19 500 0,9177 0402 29 19 900 1,0000 0402 29 91 100 l 1,0088 0402 29 91 500 \ 1,1227 0402 29 99 100 1,0088 0402 29 99 500 1,1227 0402 91 11 110 5,00 0402 91 11 120 ! 11,14 0402 91 11 310 18,33 0402 91 11 350 23,16 0402 91 1 1 370 29,00 0402 91 19 110 5,00 0402 91 19 120 l 11,14 0402 91 19 310 18,33 0402 91 19 350 \ 23,16 0402 91 19 370 l 29,00 0402 91 31 100 \ 22,82 0402 91 31 300 I 34,27 040291 39 100 \ 22,82 0402 91 39 300 \ 34,27 0402 91 51 000 l 26,78 0402 91 59 000 26,78 0402 91 91 000 l 96,09 0402 91 99 000 \ 96,09 0402 99 11 1 10 \ 0,0500 0402 99 11 130 \ 0,1114 0402 99 11 150 0,1897 0402 99 11 310 Il 21,15 0402 99 11 330 |\ 26,07 0402 99 11 350 \ 35,72 0402 99 19 110 Il 0,0500 0402 99 19 130 \\ 0,1114 0402 99 19 150 0,1897 0402 99 19 310 li 21,15 0402 99 19 330 II 26,07 0402 99 19 350 \ 35,72 0402 99 31 110 ll 0,2480 0402 99 31 150 I 37,31 0402 99 31 300 li 0,4856 0402 99 31 500 l 0,8421 0402 99 39 110 \ 0,2480 0402 99 39 150 37,31 0402 99 39 300 \ 0,4856 No L 76/34 Official Journal of the European Communities 18 . 3 . 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0402 99 39 500 0,8421 0402 99 91 000 0,9609 0402 99 99 000 0,9609 0403 10 11 100 \ 5,00 0403 10 11 300 8,17 0403 10 13 000 11,14 0403 10 19 000 17,08 040310 31 100 0,0500 0403 10 31 300 \ 0,0817 0403 10 33 000 0,1114 0403 10 39 000 0,1708 0403 90 11 000 55,00 0403 90 13 000 55,00 0403 90 19 000 100,88 0403 90 31 000 0,5500 0403 90 33 000 0,5500 0403 90 39 000 1,0088 0403 90 51 100 5,00 0403 90 51 300 8,17 0403 90 53 000 11,14 0403 90 59 110 17,08 0403 90 59 140 26,78 0403 90 59 170 40,64 0403 90 59 310 48,56 0403 90 59 340 l 76,29 0403 90 59 370 84,21 0403 90 59 510 96,09 0403 90 59 540 141,63 0403 90 59 570 165,39 0403 90 61 100 0,0500 0403 90 61 300 \ 0,08 17 _ 0403 90 63 000 \ 0,1114 0403 90 69 000 \ 0,1708 0404 90 11 100 \ 55,00 0404 90 11 910 \\ 5,00 0404 90 11 950 \\ 18,33 0404 90 13 120 \\ 55,00 0404 90 13 130 85,94 0404 90 13 140 91,77 0404 90 13 150 100,00 0404 90 13 911 5,00 0404 90 13 913 11,14 0404 90 13 915 17,08 0404 90 13 917 26,78 0404 90 13 919 40,64 0404 90 13 931 18,33 0404 90 13 933 23,16 ' 0404 90 13 935 29,00 0404 90 13 937 34,27 0404 90 13 939 35,87 0404 90 19 110 100,88 040490 19 115 101,72 0404 90 19 120 103,26 0404 90 19 130 112,27 0404 90 19 135 115,34 18 . 3 . 89 Official Journal of the European Communities No L 76/35 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0404 90 19 150 127,00 0404 90 19 160 \ 134,08 0404 90 19 180 141,89 0404 90 19 900  0404 90 31 100 55,00 0404 90 31 910 5,00 0404 90 31 950 18,33 0404 90 33 120 55,00 0404 90 33 130 85,94 0404 90 33 140 91,77 0404 90 33 150 l 100,00 0404 90 33 911 5,00 0404 90 33 913 11,14 0404 90 33 915 17,08 040490 33 917 26,78 0404 90 33 919 l 40,64 0404 90 33 931 18,33 0404 90 33 933 23,16 0404 90 33 935 29,00 0404 90 33 937 34,27 0404 90 33 939 35,87 0404 90 39 110 100,88 0404 90 39 115 101,72 0404 90 39 120 103,26 0404 90 39 130 112,27 0404 90 39 150 115,34 0404 90 39 900 \  0404 90 51 100 0,5500 0404 90 51 910 0,0500 0404 90 51 950 21,15 0404 90 53 110 \ 0,5500 0404 90 53 130 0,8594 0404 90 53 150 0,9177 0404 90 53 170 I 1,0000 1 0404 90 53 91 1 0,0500 0404 90 53 913 0,1114 0404 90 53 915 l 0,1708 0404 90 53 917 \ 0,2678 0404 90 53 919 0,4064 0404 90 53 931 21,15 0404 90 53 933 II 26,07 0404 90 53 935 35,72 0404 90 53 937 37,31 0404 90 53 939 I  0404 90 59 130 1,0088 0404 90 59 150 I 1,1227 0404 90 59 930 \ 0,5846 0404 90 59 950 0,8421 0404 90 59 990 \ 0,9609 0404 90 91 100 0,5500 0404 90 91 910 0,0500 0404 90 91 950 21,15 : 0404 90 93 110 0,5500 040490 93 130 0,8594 0404 90 93 150 0,9177 No L 76/36 Official Journal of the European Communities 18 . 3 . 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0404 90 93 170 1,0000 0404 90 93 911 \ 0,0500 0404 90 93 913 0,1114 0404 90 93 915 0,1708 0404 90 93 917 0,2678 0404 90 93 919 0,4064 0404 90 93 931 21,15 0404 90 93 933 26,07 0404 90 93 935 35,72 0404 90 93 937 37,31 0404 90 93 939  0404 90 99 130 \ 1,0088 0404 90 99 150 1,1227 0404 90 99 930 0,5846 0404 90 99 950 0,8421 0404 90 99 990 0,9609 0405 00 10 100  0405 00 10 200 \ 128,54 0405 00 10 300 I 161,71 0405 00 10 500 165,85 0405 00 10 700 170,00 0405 00 90 100 170,00 0405 00 90 900 214,00 0406 10 10 000  0406 10 90 000 l  0406 20 90 100 \  0406 20 90 913 028  I 032  I 400 97,50 l 404  ... 87,74 0406 20 90 915 028  032  l 400 130,00 404  I ... 116,99 0406 20 90 917 028  032  400 138,13 404  ... 124,30 0406 20 90 919 028  I 032  400 154,38 404  I ... 138,92 0406 20 90 990  0406 30 31 100 __ 0406 30 31 300 028  032  l 036  l 038 400 20,03 I 404  I ... 23,26 18 . 3 . 89 Official Journal of the European Communities No L 76/37 ftn ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 30 31 500 028 032  036  038  400 43,52 404 50,52 0406 30 31 710 028  032  036  038  400 43,52 404  ... 50,52 0406 30 31 730 028 032 036  038  400 63,88 404 74,16 0406 30 31 910 028 032  036  038  400 43,52 404 50,52 0406 30 31 930 028  032  036  038  400 63,88 404  l ... 74,16 0406 30 31 950 028 032  036  038  400 93,03 404 108,00 0406 30 39 100   0406 30 39 300 028 \ 032  036   038  400 43,52 404 20,00 50,52 No L 76/38 Official Journal of the European Communities 18 . 3 . 89 (in ECU/100 kg nei weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 30 39 500 028 l 032  036  038  \ 400 63,88 404 28,00 ... 74,16 0406 30 39 700 028  032  036  038 400 93,03 404  ... 108,00 0406 30 39 930 028  032  036  = 038  400 93,03 404  ... 108,00 0406 30 39 950 028  032  036  038  400 113,54 404  ... 131,82 0406 30 90 000 028  032  036  038  400 113,54 404  *** 131,82 0406 40 00 100 0406 40 00 900 028  032  038 400 120,00 404  ... 131,51 0406 90 13 000 028  032  036  038  400 115,00 404  ... 164,34 0406 90 15 100 028  032  036  038  400 115,00 404  ... 164,34 18 . 3 . 89 Official Journal of the European Communities No L 76/39 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 15 900 l  0406 90 17 100 028  ll 032  Il 036  Il 038  ll 400 115,00 ll 404  I ... 164,34 040690 17 900  0406 90 21 100  0406 90 21 900 028  032  036  038  l 400 130,00 404  I ... 156,68 0406 90 23 100 \  0406 90 23 900 028  032  036  038  I 400 65,00 404  ... 140,35 0406 90 25 100 \  0406 90 25 900 028  032 036  038  400 65,00 " M l 404 ~  ... 140,35 0406 90 27 100  0406 90 27 900 028  032  l 036  I 038  l 400 56,14 404  l ... 119,71 0406 90 31 111  0406 90 31 119 028 032 036  I 038 15,00 I 400 62,48 I 404 16,00 \ ... 93,27 No L 76/40 Official Journal of the European Communities 18 . 3 . 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0406 90 31 151 028  Il 032  II 036  ll 038  ll 400 58,40 ll 404 14,96 l ... 87,18 0406 90 31 159  0406 90 31 900  0406 90 33 111  0406 90 33 119 028  \ 032  036  038 15,00 400 62,48 404 16,00 ... 93,27 0406 90 33 151 028   032  036  \ 038  400 58,40 404 14,96 ... 87,18 0406 90 33 159  0406 90 33 911  0406 90 33 919 028  032  036  038 15,00 400 62,48 404 16,00 93,27 0406 90 33 951 028  I 032  036  038  400 58,40 404 14,96 ... 87,18 0406 90 33 959  0406 90 35 110  18 . 3 . 89 Official Journal of the European Communities No L 76/41 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0406 90 35 190 028  032  036 42,66 400 160,00 404 90,00 163,54 0406 90 35 910  0406 90 35 990 028  1 032  036  038  400 130,00 404  ... 135,00 0406 90 61 000 028  032  036 90,00 400 190,00 404 140,00 ... 190,00 0406 90 63 100 028  032  036 105,03 400 220,00 404 160,00 ... 217,12 0406 90 63 900 028  032  036 70,00 400 150,00 404 80,00 ... 170,00 0406 90 69 100 \\  0406 90 69 910 028  \ 032  036 70,00 400 150,00 404 80,00 170,00 0406 90 69 990  0406 90 71 100  0406 90 71 930 028 13,50 032 13,50 036  038  400 87,23 404  ... 91,15 No L 76/42 Official Journal of the European Communities 18 . 3 . 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 71 950 028 20,00 032 20,00 l 036  I 038  I 400 96,18 404 100,50 0406 90 71 970 028 24,00 032 24,00 036  038  400 109,31 404  ... 114,22 0406 90 71 991 028  032  036  038  400 130,00 404  ... 135,00 0406 90 71 995 028 27,50 032 27,50 036  038  400 65,00 \ 404  \ ... 140,35 0406 90 71 999 \\  0406 90 73 100 ll  0406 90 73 900 028  032  036 42,66 400 160,00 404 120,00 ... 156,00 0406 90 75 100  0406 90 75 900 028  032  036  400 65,00 404 130,96 0406 90 77 100 028 24,00 032 24,00 036  038  400 58,77 404 114,22 18 . 3 . 89 Official Journal of the European Communities No L 76/43 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0406 90 77 300 028 032  036  038  400 65,00 404 140,35 0406 90 77 500 028 . __  032  036  038 400 75,00 404  ... 140,35 0406 90 79 100    0406 90 79 900 028  032  036  038  400 56,14 404 119,71 0406 90 81 100  0406 90 81 900 028  032  036  038  400 130,00 404 135,00 0406 90 83 100 \  0406 90 83 910 ll  0406 90 83 950 028 032  400 39,03 404 50,97 0406 90 83 990 028  032  400 39,03 404 50,97 0406 90 85 100  0406 90 85 910 028  032  036 42,67 400 160,00 404 90,00 163,54 No L 76/44 Official Journal of the European Communities 18 . 3 . 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 85 991 028 032  036  038  400 130,00 404  ... 135,00 0406 90 85 995 028 27,50 032 27,50 036  038  400 65,00 404  ... 140,35 0406 90 85 999 I   0406 90 89 100 028 13,50 032 13,50 036  038  400 87,23 404  ... 91,15 0406 90 89 200 028 20,00 032 20,00 036  038  400 96,18 404  ... 100,50 0406 90 89 300 028 24,00 032 24,00 036  038  400 109,31 404  ... 114,22 0406 90 89 910 \\  0406 90 89 951 028  032  036 42,66 400 160,00 404 90,00 ... 156,00 0406 90 89 959 028 '  032  036  038  400 130,00 : 404  ... 135,00 18 . 3. 89 Official Journal of the European Communities No L 76/45 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 89 971 028 27,50 032 27,50 \ 036  038  400 74,00 404  ... 140,35 0406 90 89 972 028  032  400 39,03 I 404  ... 50,97 0406 90 89 979 028 27,50 032 27,50 036  038  400 74,00 404  ... 140,35 0406 90 89 990 \  0406 90 91 100 \  0406 90 91 300 028  032  036  038  400 25,85 404  ... 21,46 0406 90 91 510 028  032  \ 036  l 038   400 45,31 \ 404  ... 37,62 0406 90 91 550 028  032  036  038  400 55,18 404  ... 45,81 0406 90 91 900 II  ' 0406 90 93 000 \\  0406 90 97 000 li  0406 90 99 000 li  2309 10 15 010 li  2309 10 15 100  2309 10 15 200 \  230910 15 300  2309 10 15 400  2309 10 15 500 \  2309 10 15 700 \  No L 76/46 Official Journal of the European Communities 18 . 3 . 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination f) Amount of refund 2309 10 15 900  2309 10 19 010  2309 10 19 100  2309 10 19 200  2309 10 19 300  2309 10 19 400  2309 10 19 500  2309 10 19 600  2309 10 19 700  2309 10 19 800  2309 10 19 900  2309 10 70 010  2309 10 70 100 16,50 2309 10 70 200 22,00 2309 10 70 300 \ 27,50 2309 10 70 500 33,00 2309 10 70 600 38,50 2309 10 70 700 44,00 2309 10 70 800 48,40 2309 10 70 900  2309 90 35 010  2309 90 35 100  2309 90 35 200  2309 90 35 300  2309 90 35 400  2309 90 35 500  2309 90 35 700  2309 90 35 900  2309 90 39 010  2309 90 39 100 \  2309 90 39 200 I  2309 90 39 300  2309 90 39 400  2309 90 39 500  2309 90 39 600  ... 2309 90 39 700  2309 90 39 800  2309 90 39 900 2309 90 70 010  2309 90 70 100 16,50 2309 90 70 200 22,00 2309 90 70 300 27,50 2309 90 70 500 33,00 2309 90 70 600 38,50 2309 90 70 700 \ 44,00 2309 90 70 800 \ 48,40 2309 90 70 900  18 . 3 . 89 Official Journal of the European Communities No L 76/47 (") The code numbers for the destinations are those set out in the Annex to Commission Regulation (EEC) No 3639/86 (OJ No L 336, 29 . 11 . 1986, p. 46). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by ***. Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 as amended (OJ No L 366, 24. 12 . 1987, p. 1 ).